DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-30 are currently pending.

Claim Objections
Claim 24 is objected to because of the following informalities:  the abbreviation UFMS should be spelled out.  For example, “The method of claim 18, wherein the network entity comprises a UAV flight management system (UFMS).”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2020/0209895 (Wang et al.).

Regarding claim 1, Lee discloses a method for wireless communication at a first wireless device, comprising: 
receiving a broadcast remote identification message, the broadcast remote identification message comprising broadcast remote identification information including an identity of an unmanned aerial vehicle (information from UAV including location, altitude, current speed, maximum speed, and identification information can be received from UAV [0066], via a ground station [0060]); 
identifying unmanned aerial vehicle information for the unmanned aerial vehicle based at least in part on the broadcast remote identification information and the identity of the unmanned aerial vehicle (ground station receives and detects (and thus identifies) UAV location, altitude, current speed, and maximum speed based on received broadcasted information and identity of UAV; [0060]; [0065]);
and broadcasting, to one or more manned aerial vehicles, the identified unmanned aerial vehicle information that indicates a presence of the unmanned aerial vehicle (operating object (manned plane such as commercial airliner) receives UAV data from ground station [0060]; [0065]).

Regarding claim 15, Wang further discloses generating an automatic dependent surveillance broadcast (ADS-B) message comprising the unmanned aerial vehicle information; and broadcasting the ADS-B message to the one or more manned aerial vehicles (an operating object (manned aerial vehicle) may be equipped with a wireless data receiver such as an ADS-B data receiver, which can receive information such as the location, altitude, current speed, maximum speed, and identification information from the UAV’s different data communication channels in real time [0066]).

Regarding claim 30, see above discussion for claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2020/0209895 (Wang et al.) in view of US Patent Application Publication No. 2021/0065564 (Vacek).

Regarding claim 11, Wang discloses the method of claim 1 as discussed above.  Wang fails to expressly disclose generating a traffic information service broadcast (TIS-B) message comprising the unmanned aerial vehicle information; and broadcasting the TIS-B message to the one or more manned aerial vehicles.
Vacek discloses a traffic information services broadcast (TIS-B) system may be used as a ground-based supplement to an airborne service, wherein the TIS-B may provide known traffic in the Air traffic control system [0018].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang and have the ground station include any received UAV information into TIS-B broadcast messages to manned aerial vehicles, for the obvious reason that it alerts all air traffic to UAV’s in the area.


Allowable Subject Matter
Claims 18-29 are allowed.

Claims 2-10, 12-14, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0350246 (Burgess et al.) discloses methods and systems for sharing an airspace wide unmanned aircraft system database across a plurality of service suppliers.
US 2017/0278410 (Byers et al.) discloses multi-modal UAV certification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/     Primary Examiner, Art Unit 2683